t c memo united_states tax_court john c noyes petitioner v commissioner of internal revenue respondent docket no 27294-14l filed date john c noyes pro_se halvor r melom for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl the sole question for decision is whether the irs settlement officer properly verified that notices of deficiency for the relevant years were mailed to petitioner at his last_known_address we hold that the settlement officer properly verified these facts and we will accordingly sustain with one exception noted below the irs collection action findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner re- sided in california when he filed his petition petitioner last filed a federal_income_tax return years ago for on that return he showed as his address an address in long beach california long beach address petitioner subsequently moved but he did not inform the irs of his new address by filing a federal_income_tax return or otherwise until at some time during he notified the irs of his current address in torrance california torrance address at all times before petitioner’s last_known_address as it appeared in irs records and computer files was the long beach address 1all statutory references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar among the many years for which petitioner failed to file returns were the relevant tax years here for each of these years the irs prepared on the basis of third-party information reports a substitute for return sfr that met the requirements of sec_6020 the irs prepared notices of deficiency based on these sfrs determining a tax_deficiency and additions to tax for each year the aggregate amount of the deficiencies exceeds dollar_figure the irs mailed the notices of deficiency to petitioner at his long beach address the notices of deficiency for were dated date the notices of deficiency for and were dated date the u s postal service usps returned all of these notices to the irs as undeliverable after petitioner failed to petition this court timely for redetermination of the deficiencies shown on these notices the irs assessed the tax for plus applicable additions to tax and interest on date in an effort to collect these unpaid liabilities the irs sent petitioner by certified mail a final notice_of_federal_tax_lien and notice of your right to a hearing this notice was sent to petitioner’s torrance address of which he had notified the irs in petitioner timely requested a cdp hearing he asserted that he did not re- ceive the notices of deficiency and alleged that the irs never created or mailed to me the statutory notices of deficiency for apart from these conten- tions he did not raise during his cdp hearing any challenge to the amount of his underlying tax_liability for any relevant year nor did he propose any collection alternative the settlement officer so1 after consulting electronic transcripts of petitioner’s accounts concluded that the assessments had been properly made and that all other requirements of applicable law and administrative procedure had been met on date so1 issued petitioner a notice_of_determination sustaining the nftl filing on date petitioner timely petitioned this court for review on date respondent moved to remand the case to the irs appeals_office for further consideration because petitioner denied that he had received the no- tices of deficiency respondent concluded that so1 in order to satisfy the verifica- tion requirement was required to look beyond the computerized account tran- scripts and search for additional evidence that the notices of deficiency had in fact been properly mailed see 131_tc_197 n we directed petitioner to respond to the irs remand motion but he ignored our order on date we granted respondent’s motion and remanded the case to the irs appeals_office on remand the case was assigned to a new settlement officer so2 who scheduled a face-to-face hearing at petitioner’s request petitioner failed to appear for the hearing so2 accordingly made his determination on the basis of the information in the administrative file and the additional documentary_evidence that he was able to secure so2 requested from the irs service_center copies of the notices of defi- ciency for he received in response the original notices of deficiency for and all of which the usps had returned to the irs as undeliverable to each of these notices was stapled an original certified mail envelope so2 received a reprinted copy of a notice_of_deficiency for but he was unable to secure a mailing envelope a certified mail list or other documentary_evidence that this notice had actually been mailed to petitioner so2 was unable to secure either the original or a copy of a notice_of_deficiency for or any documentary_evidence that it had been mailed to petitioner on the basis of this evidence so2 concluded that the notice_of_deficiency for every year but had been properly mailed by certified mail to the tax- payer’s last_known_address he concluded that the assessment for is not correct because the s ervice could not prove that it ever mailed the taxpayer a notice_of_deficiency for this tax period the irs accordingly abated in full the assessed tax_liability plus applicable penalties and interest for and on date issued petitioner a supplemental notice_of_determination sustaining the nftl filing for and after issuing the supplemental notice_of_determination the irs abated in full the assessed tax_liability plus applicable penalties and interest for this reflected its determination that the reprinted copy of the notice without any evidence of proper mailing was insufficient to support so2’s satisfaction of the verification requirement respondent accordingly urges that we sustain the supplemental notice_of_determination only with respect to tax years and opinion where the validity of the underlying tax_liability is at issue in a cdp case the court reviews the irs’ determinations de novo 114_tc_176 the court reviews the irs’ determinations regarding nonliability issues for abuse_of_discretion hoyle v commissioner t c pincite goza t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir during the cdp process the settlement officer must verify that the re- quirements of applicable law or administrative procedure have been met con- sider any relevant issues the taxpayer raised and determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see sec_6330 petitioner did not propose a col- lection alternative indeed he declined to attend the face-to-face hearing that he had specifically requested his sole contention is that so2 failed to verify that the notices of deficiency for and were actually mailed to him as part of his determination the settlement officer must verify that a valid notice_of_deficiency was issued to the taxpayer at the taxpayer’s last known ad- dress sec_6330 134_tc_1 hoyle t c pincite if a notice_of_deficiency is mailed to the taxpayer at his last_known_address actual receipt of the notice is immaterial the notice is valid e g 724_f2d_808 9th cir the taxpayer’s last_known_address is the address on his most recently filed and properly processed tax_return unless he has given the irs clear and concise notification of a different address sec_301_6212-2 proced 2when a case is remanded to the irs appeals_office and a supplemental determination is issued the position of the irs that we review is the position taken in the last supplemental determination e g 130_tc_79 admin regs see 857_f2d_676 9th cir aff’g 88_tc_1042 buffano v commissioner tcmemo_2007_ the taxpayer has the burden of proving that a notice_of_deficiency was not sent to his last_known_address 89_tc_806 so2 secured from the irs service_center the original notice_of_deficiency that was mailed to petitioner for and so2 credibly testified that when he received these documents each notice had stapled to it an original certified mail envelope these original notices with original envelopes attached were produced at trial petitioner has stipulated the authenticity of these documents copies of which are included as exhibits to the stipulation of facts the notices of deficiency for and are dated date each notice is addressed to petitioner at his long beach address and each shows a 20-digit usps certified mail number at the top right of the cover page 3petitioner asserts that he recently tried to look up on the usps web site the 20-digit certified mail numbers appearing on the notices of deficiency he urges that his inability to find any tracking information proves that the notices were never mailed petitioner’s conclusion does not follow from his premise the notices of deficiency at issue were mailed in and and the usps purges certified mail records after two years see fong v commissioner tcmemo_2007_137 93_tcm_1299 aff’d a f t r 2d ria 9th cir the envelope stapled to each notice is imprinted with the words certified mail each envelope is a windowed or look through envelope such that peti- tioner’s address as printed on the notice would have appeared through the trans- parency each envelope bears a usps return-to-sender label captioned noye followed by the numbers noye corresponds to the first four letters of petitioner’s last name and corresponds to the last three digits of his street address each envelope bears a usps notation that the envelope was returned to sender on date as not deliverable as addressed that date is days after the date shown on each notice_of_deficiency the notice_of_deficiency for is dated date it is also addressed to petitioner at his long beach address and shows a 20-digit certified mail number the envelope stapled to this notice likewise a windowed or look through envelope reads certified mail it bears a return-to-sender label captioned noye followed by the numbers and a usps notation that it was returned to sender as attempted--not known on date that date is eight days after the date shown on the notice_of_deficiency 4petitioner notes that the envelopes themselves do not show his name or address that is because the envelopes are windowed such that the name and address shown on each notice_of_deficiency would appear through the window respondent bears the burden of proving by competent and persuasive evi- dence the proper mailing of the notices of deficiency 94_tc_82 generally if the irs shows that the notice_of_deficiency existed and produces a properly completed usps certified mail list it is entitled to a presumption of mailing see 587_f3d_537 2d cir zolla f 2d pincite coleman t c pincite it is well estab- lished however that the irs is not required to produce a certified mail list if it provides evidence of proper mailing that is otherwise sufficient coleman t c pincite see also 826_f3d_1280 10th cir aff’g tcmemo_2014_139 wheat v commissioner tcmemo_1992_ 63_tcm_2955 in addition when the existence of a notice_of_deficiency is not in dispute as is the case here all that is required is evidence corroborating an actual timely mailing of the notice_of_deficiency 678_f3d_1371 fed cir given the passage of time so2 was unable to secure certified mail lists re- cording delivery of the five certified mail envelopes to the usps however re- spondent has convincingly established that the notices of deficiency for and were actually sent to petitioner by certified mail each notice has a certified mail number and each envelope reads certified mail at the top each envelope bears a usps notation showing that it was mailed to petitioner at his long beach address and each envelope bears a usps notation that the envelope was returned to the irs on a date that is shortly after the date imprinted on the notice_of_deficiency petitioner has not suggested any other communication that the irs might have directed to him on these dates we have no difficulty concluding that the notices of deficiency were mailed in the enve- lopes to which they were attached petitioner does not dispute that the long beach address was his last_known_address when the notices of deficiency were mailed to him in and in any event so2 verified that fact by consulting two separate irs databases those databases revealed that the year of petitioner’s latest return was that the ad- dress shown on that return was the long beach address and that petitioner did not notify the irs of his new torrance address until we accordingly find that so2 exercised reasonable diligence in determining that the long beach address was petitioner’s last_known_address see king f 2d pincite adopting bright-line_rule that the taxpayer’s ‘last known address’ is the address 5the transcript of petitioner’s account for each year shows the torrance address followed by the notation addr-chg-cyct so2 testified to his understanding that petitioner notified the irs of his new address during cycle of calendar_year shown on his her most recent return so that a notice_of_deficiency mailed to that address will be sufficient unless the taxpayer subsequently com- municates‘clear and concise’ notice of a change_of address in sum so2 reasonably concluded that the notices of deficiency for and were actually mailed to petitioner at his last_known_address so2 therefore properly determined that the tax for each year had been properly assessed even though petitioner did not receive the notices see zolla f 2d pincite 378_f2d_37 9th cir 92_tc_729 granting the taxpayer’s motion to dismiss for lack of jurisdiction where the irs failed to prove the mailing of a valid notice_of_deficiency aff’d without published opinion 935_f2d_1282 3d cir we will therefore sustain the proposed collection action for and but not for to implement the foregoing decision will be entered for respondent sustaining the supplemental notice_of_determination to the extent set forth above
